ADAMS, J.
I concur in the opinion of FOLLETT, J., so far as the same discusses the question relating to the rights of the respective parties to the possession of the remainder of the estate of Charles L. Mary, deceased; and I concur in the conclusion reached in respect of the title to the bond and mortgage claimed by the appellant, Frank P. Manhardt, as donee of Margaret Seitz, deceased. .
HARDIN, P. J.
It appearing that the appellant personally claimed to be the owner of the mortgage, and brought this appeal to assert that right, he therefore may be charged personally with the costs of this appeal. The affirmance of that branch of the case I favor for reasons stated by FOLLETT, J.
2. It is my understanding that the decision recommended by the opinion of FOLLETT, J., will not prejudice the right of the heirs of Charles L. Mary and Margaret Seitz, and to avoid any question as to the effect of the decision of the surrogate in that regard the decree may properly be affirmed without prejudice to the rights of such heirs. So much of the decree as is appealed from affirmed without prejudice to the heirs of Mary and Seitz in the distribution of the funds, with costs against the appellant personally.